Citation Nr: 1421765	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  12-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include functional bowel syndrome and gastroenteritis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder.  

3.  Entitlement to an increased disability rating for bilateral hearing loss.

4.  Entitlement to an increased disability rating for tinnitus.  


REPRESENTATION

Veteran represented by:	Roger B. Hale, Esquire



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to December 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  The RO has denied the claims of service connection for gastroenteritis and anxiety; however, the Board has broadened the claims under Clemons v. Shinseki, 23 Vet. App. 1 (2009) based on the Veteran's testimony in the October 2012 Board hearing and the medical evidence of record.  

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

The issue of entitlement to service connection for a gastrointestinal disability, to include functional bowel syndrome and gastroenteritis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In October 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an increased disability rating for bilateral hearing loss is requested.

2.  In October 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to an increased disability rating for tinnitus is requested.

3.  The Veteran does not have a current acquired psychiatric disorder, to include anxiety disorder, or symptoms of the same.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran of entitlement to an increased disability rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal by the Veteran of entitlement to an increased disability rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2013); 38 C.F.R. § 20.204 (2013).

3.  An acquired psychiatric disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeals of entitlement to an increased disability rating for bilateral hearing loss and entitlement to an increased disability rating for tinnitus; therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in February 2011, in which the Veteran was notified of how to substantiate his claim for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records and lay statements have been associated with the record.  

As will be fully discussed below, there is no medical evidence in the record to indicate a current acquired psychiatric disability, or recurrent symptoms thereof.  Therefore, VA medical examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examination is necessary when there is competent evidence of a current disability; establishment of an in-service event, injury or disease; and indication that the current disability may be associated with an in-service event).  

The Board acknowledges that the Veteran's attorney stated that records from Albert Medical Center or "Gig saw" [Chickasaw] National Health System are outstanding.  See October 2012 Board hearing transcript at pg. 4.  However, the Veteran's attorney reported that these records pertain to treatment for functional bowel disorder.  Id., at pg. 5.  Therefore, the Board concludes that the records from Albert Medical Center or "Gig saw" [Chickasaw] National Health System would not provide any information to substantiate this claim.  Therefore, obtaining these records is not necessary for this claim.  38 C.F.R. § 3.159.    

The Board notes that the Veteran has been provided every opportunity to identify or submit evidence to support his claim, and he was afforded a Board hearing to provide testimony.  Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To be considered for service connection, a claimant must first have a disability. Congress specifically limited entitlement for service-connected disease or injury to cases where the disease or injury has resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  So long as the Veteran had a diagnosed disability during the pendency of the claim, the service connection criteria requiring a present disability are satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Analysis

The Veteran contends that he has a psychiatric disability, to include anxiety disorder, that is related to service.  The Veteran is certainly competent to attest to his observations and symptoms, such as feeling depressed in service and being sent for about seven months to a base psychiatrist and an "outside" psychiatrist.  See October 2012 Board hearing at p. 9; January 2011 Veteran statement.  However, the diagnosis of a psychiatric disability is a medical matter beyond a layperson's comprehension as it requires specialized medical training and is not susceptible of lay opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Because the record does not reflect that the Veteran has specialized medical training, the Veteran is not competent to diagnose for an acquired psychiatric disorder, to include anxiety disorder.  Because the Veteran is not competent to diagnose for a psychiatric disability, the issue of credibility is not reached.  

There is no medical evidence to show that the Veteran has a current acquired psychiatric disability, and the Veteran has not complained of current symptoms.  Specifically, by the Veteran's own admission, he had symptoms such as depression in service, and he would like to receive benefits for what happened in service.  See October 2012 Board hearing transcript at p. 9.  Because there is no competent evidence to support a finding of a current psychiatric disability, the Board finds that the Veteran does not have a current psychiatric disability.  

The Board concedes that the Veteran was diagnosed with psychophysiologic musculoskeletal disorder in service.  See August 1977 and April 1978 in-service consultation records.  However, based on the evidence, the first Shedden element, a present disability, is not met, and service connection for an acquired psychiatric disorder, to include anxiety disorder, is not warranted.  38 C.F.R. § 3.303; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Therefore, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and the claim on appeal must be denied.  38 U.S.C.A. § 5107.   

The Board acknowledges that the Veteran was diagnosed with passive-dependent personality disorder in service.  See August 1977 and April 1978 in-service consultation records.  However, VA regulations expressly preclude entitlement to benefits for personality disorders.  38 C.F.R. § 3.303 (personality disorders are not diseases or injuries within the meaning of applicable legislation).  Therefore, though a personality disorder was shown in service, service connection is not warranted for the Veteran's passive-dependent personality disorder.  Id.


ORDER

The appeal of the issue of entitlement to an increased disability rating for bilateral hearing loss is dismissed.

The appeal of the issue of entitlement to an increased disability rating for tinnitus is dismissed.

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, is denied.

REMAND

The Veteran contends that he has a gastrointestinal disability that began in service.  See October 2012 Board hearing transcript at p. 6.  Further, the Veteran reports that he has had stomach problems since service.  Id. at 8.  The Veteran was hospitalized and diagnosed with gastroenteritis and functional bowel syndrome in service.  See February and March 1977 service treatment records.  The Veteran was afforded a VA examination in March 2011 that was inadequate as the examiner only addressed gastroenteritis.  For these reasons, a new VA examination must be obtained to determine the nature and etiology of a gastrointestinal disability, to include functional bowel syndrome and gastroenteritis.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Further, the Veteran, through his attorney, indicated that records from Albert Medical Center and "Gig saw" [Chickasaw] National Health System are outstanding and pertinent to this claim.  See October 2012 Board hearing transcript at p. 4.  These records should be obtained and associated with the claims file.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertinent to treatment for a gastrointestinal disability, specifically to include records from Albert Medical Center and "Gig saw" [Chickasaw] National Health System.  See October 2012 Board hearing transcript at p. 4. 

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  Associate any records obtained with the claims file.  

2. Afterwards, schedule the Veteran for a VA medical examination to determine the nature and etiology of the Veteran's gastrointestinal disability, to include functional bowel syndrome and gastroenteritis.

Make the claims file available to the examiner for review of the case.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner should note that this case review took place.  

The examiner is asked to opine on the following:

(a) the nature and diagnosis(es) of the Veteran's gastrointestinal disability.  The examiner is asked to specifically address whether the Veteran has (a) functional bowel syndrome, and/or (b) gastroenteritis.

(b) whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed gastrointestinal disability is etiologically related to service.

The examiner's attention is invited to the Veteran's contention that he has had stomach problems since service.  See October 2012 Board hearing transcript at p. 8.  

The examiner must provide the underlying reasons for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


